DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 8-26 in the reply filed on 11/15/21 is acknowledged. Applicants specie selection of the Yarrowia lipolytica and SEQ ID NO:5 without traverse is acknowledged. 
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.
Claims 8-26 are under examination. 

Specification
The use of the term EMBOSS (p7), NEEDLE (p7), Roche (p8), Waters (p16), and Bertin (p17), which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-15, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the long chain retinyl ester mix”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 is further unclear as the desired ratio of “trans to cis isoforms in the long chain retinyl ester mix is at least about 4” is the product or the starting components of the reaction. 
Regarding claims 8, 10-15, and 18-26, the claim term “at least about 4” is not defined by the specification however “at least about 20%” from instant specification p6 lines 12-15 encompasses up to 100%. 
Regarding claim 10, this claim recites “at least some” in step (b). This is not defined in the specification and one of ordinary skill in the arts would have different definitions of what “at least some” means. Thus, one is unable to determine the metes and bounds of this claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-14, 16, 18-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WO 2006/102342 A2) in view of Hong (Hong, S. H., Kim, K. R., & Oh, D. K. (2015). Biochemical properties of retinoid-converting enzymes and biotechnological production of retinoids. Applied microbiology and biotechnology, 99(19), 7813-7826), as evidenced by Expasy enzyme list (2022). 
Examiner is interpreting the claim limitation “at least about 4” to include up to 100% trans isoforms as this is consistent with other definitions found in instant specification.  
Regarding claim 8, 10, 11, and 26, Bailey teaches methods to biologically produce carotenoids ([0005]). Bailey teaches using a carotenoid producing host cell [0083], which in specific cases can produce β-carotene [0088]. Bailey teaches that the carotenoid producing host cell can be further genetically modified ([0079]). Bailey Table 25 revels numerous acetyltransferases that can be inserted into the carotenoid producing host cell. While Bailey does not disclose the specific enzyme class, as evidenced by Expasy, acetyltransferases are in EC 2.3.1 (Expasy line 1). These enzymes can be used to esterify carotenoids ([0082]). Bailey specifically teaches that their method can be used in a variety of applications including the creation of vitamin A precursors ([0003, 0096]). Bailey further teaches culturing genetically modified Yarrowia lipolytica in YPD media to allow growth (suitable media) ([0045], [0138]).
Bailey fails to teach a specific step of contacting retinol with acyltransferase to produce long chain retinyl ester. 
Hong teaches mechanisms of enzymes to produce vitamin A (abstract, p7813 left column line 21). Hong further teaches a mechanism whereby the β-carotene is converted via an acyl-CoA retinol O-fatty acyltransferase that uses retinol as a substrate (contacts) and converts to all trans retinyl ester (vitamin A, trans to cis ratio of more than 4, figure 1). Hong does not specifically teach long chain acetyl ester but instant specification p10 lines 8-13 define long chain as at least 8 carbons. The retinyl ester in Hong figure 1 meets this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace an acetyltransferase in the host cell of Bailey with the acyl-CoA retinol O-fatty acyltransferase as taught by Hong. One of ordinary skill in the art would be motivated as this would be a simple substitution of known acetyltransferases. There would be a reasonable expectation of success as both Bailey and Hong are in the same field of endeavor of the biosynthesis of carbon chain containing compounds. 
	Regarding claim 9, 18, Bailey teaches diacylglycerol O-acyltransferase (table 25) which is in enzyme class 2.3.1.20 as evidenced by Expasy (line 27). Bailey further teaches culturing genetically modified Yarrowia lipolytica in YPD media to allow growth (suitable culture conditions) ([0138]. Hong teaches that genetically manipulated organisms can produce up to 25% retinyl ester (table 3).  
Regarding claims 12-14, 16 and 19-24, Bailey teaches a genetically manipulated Yarrowia lipolytica, (claim 51, [0037]). Bailey further teaches that the genetically manipulated Yarrowia lipolytica can comprise an acetyltransferase from Yarrowia lipolytica or Drosophila melanogaster ([0079], table 25, p. 90, Accession XP_502557, GI 50550169; p. 91, Accession AAL78366, GI 18698659). 

Claims 15, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WO 2006/102342 A2), Hong (Hong, S. H., Kim, K. R., & Oh, D. K. (2015). Biochemical properties of retinoid-converting enzymes and biotechnological production of retinoids. Applied microbiology and biotechnology, 99(19), 7813-7826), as evidenced by Expasy enzyme list (2022) as applied to claims 8-14, 16, 18-21, and 26 above, and further in view of Dujon (Yarrowia lipolytica acetyltransferase appendix 2004).
Regarding claims 15, 17, and 25. Bailey teaches that their host cell can then be manipulated with known acetyltransferases (table 25, [0079, 0082-0084]). Bailey teaches a carotenogenic genetically modified Yarrowia lipolytica (claim 51). This modified Yarrowia can comprise a heterologous acetyltransferase (claim 56). There is no suggestion in those two claims that require the removal of the endogenous acetyltransferase. 
While Bailey does not specifically teach instant SEQ ID NO:5, Bailey teaches in table 25 of acetyltransferases lists an accession number for a hypothetical protein XP 502557 originating in Yarrowia lipolytica. This accession number matches XP_502557.1 listed on p2 line 3 of the sequence alignment of Dujon appendix (100% match to Yarrowia lipolytica acetyltransferase see appendix dated 2004). Dujon appendix teaches that SEQ ID NO: 5 is a 100% match to an endogenous Yarrowia lipolytica (appendix 2004). Thus, one of ordinary skill in the art would expect the modified strain of Bailey to contain the endogenous SEQ ID NO: 5. Alternatively, this would also be a simple substitution of two known acetyltransferases to arrive at the claimed carotenoid producing host cell containing SEQ ID NO: 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carotenoid producing cell comprising acetyltransferases of Bailey with the Yarrowia lipolytica acetyltransferase of Dujon. In instances where one is modifying a Yarrowia lipolytica as done in Bailey, absent the suggestion to remove the endogenous acetyltransferase, the protein encoded by SEQ ID NO:5 would be present. Further, in instances where the host cell is not a Yarrowia lipolytica, one of ordinary skill in the art would be motivated to do so because this would be a simple substitution of a known acetyltransferase with another known acetyltransferase from Yarrowia lipolytica.  There would be a reasonable expectation of success as Bailey, Hong, and Dujan are in the same field of endeavor of acetyltransferases.  One would expect the functional activities of the acetyltransferases to be similar. 

		
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657